TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JULY 6, 2016



                                      NO. 03-16-00056-CV


                                   Michael Cardiel, Appellant

                                               v.

                                Carrillo Family Trust, Appellee




      APPEAL FROM COUNTY COURT AT LAW NO. 1 OF BELL COUNTY
   BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND BOURLAND
DISMISSED FOR WANT OF PROSECUTION -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the judgment signed by the trial court on December 29, 2015. Having

reviewed the record, it appears to the Court that appellant has not prosecuted his appeal and did

not file a brief, nor comply with a notice from the Clerk of this Court. Therefore, the Court

dismisses the appeal for want of prosecution. Because appellant is indigent and unable to pay

costs, no adjudication of costs is made.